                   Case 19-11781-LSS            Doc 293        Filed 11/18/19        Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                     §     Chapter 11
                                                           §
FURIE OPERATING ALASKA, LLC, et al.,1                      §     Case No. 19-11781 (LSS)
                                                           §
                           Debtors.                        §     Jointly Administered
                                                           §

               NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
           FOR HEARING ON NOVEMBER 20, 2019 AT 10:00 A.M. (EASTERN TIME)


            THERE ARE NO MATTERS GOING FORWARD. ACCORDINGLY,
         THIS HEARING IS CANCELED WITH PERMISSION FROM THE COURT.


ADJOURNED / WITHDRAWN MATTERS:

1.       (FILED UNDER SEAL) Motion of Bruce Webb and The Webb Family Trust (A) Seeking
         Authority and Standing to Pursue Derivative Claims, If Any, (B) Requesting an Extension
         of the Challenge Deadline, and (C) Requesting Conversion of Cases to Chapter 7, Or,
         Alternatively, Appointment of Chapter 11 Trustee [Docket No. 236, filed October 28, 2019]

         Objection/Response Deadline:                 November 12, 2019 at 4:00 p.m. (ET) (extended for
                                                      the Debtors)

         Objection/Responses:                         None.

         Related Documents:

         A.        Notice of Withdrawal [Docket No. 282, filed November 18, 2019]

         B.        Certification of Counsel Regarding Scheduling Stipulation [Docket No. 284, filed
                   November 18, 2019]

         C.        Order Approving Stipulation [Docket No. 292, entered November 18, 2019]

         Status:      The movants have withdrawn this motion and have filed an amended motion
                      noticed for hearing on December 12, 2019.

1
         The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie
Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012). The
location of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights Blvd.
Suite 620, Anchorage, Alaska 99503.
2
         Amended items appear in bold type.
               Case 19-11781-LSS       Doc 293      Filed 11/18/19    Page 2 of 5



2.   (FILED UNDER SEAL) Motion of Certain Royalty and Working Interest Owners for Entry
     of an Order (I) Determining Nature of Certain Claims and (II) If Necessary, Granting Leave,
     Standing, and Authority to Prosecute and, if Appropriate, Settle Certain Claims on Behalf of
     the Debtors’ Estates [Docket No. 238, filed October 28, 2019]

     Objection/Response Deadline:           November 12, 2019 at 4:00 p.m. (ET) (extended for
                                            the Debtors)

     Objection/Responses:                   None.

     Related Documents:

     A.        Certification of Counsel Regarding Scheduling Stipulation [Docket No. 284, filed
               November 18, 2019]

     B.        Notice of Withdrawal [Docket No. 286, filed November 18, 2019]

     C.        Order Approving Stipulation [Docket No. 292, entered November 18, 2019]

     Status:      The movants have withdrawn this motion and have filed an amended motion
                  noticed for hearing on December 12, 2019.

3.   Motion of Bruce Webb and The Webb Family Trust to File Certain Documents, Or Portions
     Thereof, Under Seal [Docket No. 239, filed October 28, 2019]

     Objection/Response Deadline:           November 12, 2019 at 4:00 p.m. (ET) (extended for
                                            the Debtors)

     Objection/Responses:                   None.

     Related Documents:

     A.        (FILED UNDER SEAL) Motion of Bruce Webb and The Webb Family Trust (A)
               Seeking Authority and Standing to Pursue Derivative Claims, If Any, (B)
               Requesting an Extension of the Challenge Deadline, and (C) Requesting Conversion
               of Cases to Chapter 7, Or, Alternatively, Appointment of Chapter 11 Trustee
               [Docket No. 236, filed October 28, 2019]

     B.        Notice of Withdrawal [Docket No. 282, filed November 18, 2019]

     Status:      The movants have withdrawn this motion.

4.   Motion to File Under Seal the Motion of Certain Royalty and Working Interest Owners for
     Entry of an Order (I) Determining Nature of Certain Claims and (II) If Necessary, Granting,
     Leave, Standing and Authority to Prosecute and, if Appropriate, Settle Certain Claims on
     Behalf of the Debtors’ Estates [Docket No. 240, filed October 28, 2019]

     Objection/Response Deadline:           November 12, 2019 at 4:00 p.m. (ET) (extended for
                                            the Debtors)


                                                2
               Case 19-11781-LSS       Doc 293      Filed 11/18/19   Page 3 of 5



     Objection/Responses:                   None.

     Related Documents:

     A.        (FILED UNDER SEAL) Motion of Certain Royalty and Working Interest Owners
               for Entry of an Order (I) Determining Nature of Certain Claims and (II) If
               Necessary, Granting Leave, Standing, and Authority to Prosecute and, if
               Appropriate, Settle Certain Claims on Behalf of the Debtors’ Estates [Docket No.
               238, filed October 28, 2019]

     B.        Notice of Withdrawal [Docket No. 286, filed November 18, 2019]

     Status:      The movants have withdrawn this motion.

UNCONTESTED MATTERS WITH CERTIFICATE OF NO OBJECTION OR
CERTIFICATION OF COUNSEL:

5.   Debtors’ Application for Entry of an Order Pursuant to Section 327(e) of the Bankruptcy
     Code Authorizing the Debtors to Retain and Employ Halperin Battaglia Benzija, LLP, as
     Counsel to the Independent Managers Nunc Pro Tunc to September 24, 2019 [Docket
     No. 223, filed October 22, 2019]

     Objection/Response Deadline:           November 13, 2019 at 4:00 p.m. (ET) (extended for
                                            the Office of the United States Trustee)

     Objection/Responses:                   Informal comments from the Office of the United
                                            States Trustee

     Related Documents:

     A.        Certification of Counsel Regarding Debtors’ Application for Entry of an Order
               Pursuant to Section 327(e) of the Bankruptcy Code Authorizing the Debtors to
               Retain and Employ Halperin Battaglia Benzija, LLP, as Counsel to the Independent
               Managers Nunc Pro Tunc to September 24, 2019 [Docket No. 281, filed
               November 15, 2019]

     B.        Order Pursuant to Section 327(e) of the Bankruptcy Code Authorizing the
               Debtors to Retain and Employ Halperin Battaglia Benzija, LLP, as Counsel to
               the Independent Managers Nunc Pro Tunc to September 24, 2019 [Docket No.
               291, entered November 18, 2019]

     Status:      The Court has entered an order granting the application. No hearing is
                  necessary.




                                                3
           Case 19-11781-LSS           Doc 293      Filed 11/18/19   Page 4 of 5



6.   Motion of Debtors for Entry of an Order Extending the Exclusivity Periods for the Filing of
     a Chapter 11 Plan and Solicitation of Acceptances Thereof [Docket No. 260, filed
     November 5, 2019]

     Objection/Response Deadline:           November 13, 2019 at 4:00 p.m. (ET)

     Objection/Responses:                   None.

     Related Documents:

     A.        Certificate of No Objection Regarding Motion of Debtors for Entry of an Order
               Extending the Exclusivity Periods for the Filing of a Chapter 11 Plan and
               Solicitation of Acceptances Thereof [Docket No. 277, filed November 14, 2019]

     B.        Order Extending the Exclusivity Periods for the Filing of a Chapter 11 Plan
               and Solicitation of Acceptances Thereof [Docket No. 289, entered November 18,
               2019]

     Status:      The Court has entered an order granting the motion. No hearing is
                  necessary.

7.   Debtors’ Motion for Entry of an Order Extending the Time to Assume or Reject Unexpired
     Leases of Nonresidential Real Property Pursuant to Bankruptcy Code Section 365(d)(4)
     [Docket No. 261, filed November 5, 2019]

     Objection/Response Deadline:           November 13, 2019 at 4:00 p.m. (ET)

     Objection/Responses:                   None.

     Related Documents:

     A.        Certificate of No Objection Regarding Motion of Debtors for Entry of an Order
               Extending the Exclusivity Periods for the Filing of a Chapter 11 Plan and
               Solicitation of Acceptances Thereof [Docket No. 278, filed November 14, 2019]

     B.        Order Extending the Time to Assume or Reject Unexpired Leases of
               Nonresidential Real Property Pursuant to Bankruptcy Code Section 365(d)(4)
               [Docket No. 290, entered November 18, 2019]

     Status:      The Court has entered an order granting the motion. No hearing is
                  necessary.




                                               4
              Case 19-11781-LSS   Doc 293    Filed 11/18/19   Page 5 of 5



Dated: November 18, 2019
Wilmington, Delaware
                                     WOMBLE BOND DICKINSON (US) LLP

                                      /s/    Ericka F. Johnson
                                     Matthew P. Ward (DE Bar No. 4471)
                                     Ericka F. Johnson (DE Bar No. 5024)
                                     1313 North Market Street, Suite 1200
                                     Wilmington, Delaware 19801
                                     Telephone:     (302) 252-4320
                                     Facsimile:     (302) 252-4330
                                     Email:         matthew.ward@wbd-us.com
                                                    ericka.johnson@wbd-us.com
                                     -AND-
                                     McDERMOTT WILL & EMERY LLP
                                     Timothy W. Walsh (admitted pro hac vice)
                                     Darren Azman (admitted pro hac vice)
                                     Riley T. Orloff (admitted pro hac vice)
                                     340 Madison Avenue
                                     New York, New York 10173-1922
                                     Telephone:     (212) 547-5400
                                     Facsimile:     (212) 547-5444
                                     Email:         twwalsh@mwe.com
                                                    dazman@mwe.com
                                                    rorloff@mwe.com

                                     Counsel to the Debtors and Debtors in Possession




                                        5
WBD (US) 47943586v1
